Exhibit 10.1
Opiant Pharmaceuticals Announces Third Quarter 2020 Financial Results and
Corporate Update




SANTA MONICA, Calif., Nov 12, 2020 -- Opiant Pharmaceuticals, Inc. (“Opiant”)
(NASDAQ: OPNT), a specialty pharmaceutical company developing medicines to treat
addictions and drug overdose, today reported financial results for the three
months ended September 30, 2020, and provided a corporate update. Recent
highlights include:


•OPNT003 nasal nalmefene for opioid overdose


◦Opiant to use Aptar Pharma’s Unit Dose System
◦Upcoming FDA meeting in December to review Pharmacodynamic study in healthy
volunteers and 505(b)(2) submission strategy
◦Opiant continues to expect to file a New Drug Application by end of 2021
◦The Centers for Disease Control and Prevention reports an increase in fatal
drug overdoses in the first three months of 2020 putting the U.S. on pace for
record year of drug overdose deaths during coronavirus pandemic


•Q3 revenues of $9.1 million driven by NARCAN® Nasal Spray (“NARCAN®”) royalties


◦Recognized approximately $8.6 million in royalty revenue for Q3 2020 from
approximately $88.8 million in net sales of NARCAN® Nasal Spray
◦Projected royalties for the full-year 2020 raised from $26.2 million to
approximately $28 million, based on Emergent Biosolutions (“EBS”) updated
revenue guidance for NARCAN® sales of between $295 million and $315 million


•$31.1 million in cash and cash equivalents and no debt at September 30, 2020




Commenting on the quarter, Roger Crystal, M.D., President and Chief Executive
Officer of Opiant, said:


“Deaths from overdoses on opioids remain a seismic crisis for communities across
the United States, exacerbated by the COVID-19 pandemic. The determined
deployment of opioid overdose rescue medication is essential to save lives. The
trajectory of America’s opioid crisis, fueled by the availability of fentanyl
and related synthetic opioids, underscores the need for stronger, longer-acting
formulations of opioid antagonists. To this end, we made good progress this
quarter with OPNT003 nasal nalmefene, our investigational treatment for opioid
overdose. I am pleased we can now use Aptar Pharma’s Unit Dose System for
OPNT003. It has been approved by the FDA with multiple drug products, including
NARCAN® Nasal Spray. Adding to the momentum, we will meet with the FDA in
December to review the design of our pharmacodynamic study in healthy volunteers
and our New Drug Application plan, which is on track to be submitted by the end
of next year.”


David O’Toole, Chief Financial Officer of Opiant, said:


“Royalties from net sales of NARCAN® Nasal Spray continue to fortify our already
strong balance sheet. EBS reported higher sales than expected this quarter and
raised their NARCAN®



--------------------------------------------------------------------------------

Exhibit 10.1
revenue guidance for the year to a range of $295 million to $315 million. Based
on this we have increased our projection of royalty revenue for the full year to
approximately $28 million. We also now expect a cash balance at the end of 2020
of approximately $30 million.”


Third Quarter 2020 Results


For the three months ended September 30, 2020, Opiant recorded
approximately $9.1 million in revenue, compared to approximately $20.6
million during the corresponding period of 2019. For the three months
ended September 30, 2020, we recorded approximately $8.6 million of revenue from
our license agreement with EBS for the sale of NARCAN®, compared to
approximately $20.5 million in the same period of 2019 which included a final
milestone payment of $13.5 million, as sales of NARCAN® Nasal Spray exceeded
$200 million for 2019. Third quarter 2020 sales of NARCAN® were
approximately $88.8 million, as reported by EBS.


General and administrative expenses for the quarter were approximately $2.7
million, compared to $3.2 million for the same period in 2019. The $0.5 million
decrease was primarily attributable to a decrease in legal and professional fees
of approximately $0.8 million, partially offset by an increase in personnel and
related expense of $0.3 million for the three months ended September 30, 2020
compared to the three months ended September 30, 2019.


Research and development expenses were approximately $2.8 million, as compared
to approximately $1.8 million in the third quarter of 2019. External development
expense increased by $0.8 million and personnel and related expense increased by
approximately $0.2 million during the three months ended September 30, 2020
compared to the three months ended September 30, 2019.


Sales and marketing expenses were approximately $0.9 million, as compared to
approximately $0.1 million in the third quarter of 2019. The $0.8 million
increase was attributable to pre-commercialization efforts related to OPNT003
nasal nalmefene, which is under clinical development.


Royalty expense for the second quarter was approximately $2 million compared to
$4.9 million for the same period in 2019. Royalty expense is for payments to Net
Profit Partners for the royalties received from the net sales of NARCAN®.


Net income for the third quarter was approximately $0.7 million, or $0.17 per
basic and $0.15 per diluted share, compared to net income of approximately $10.7
million, or $2.64 per basic and $1.97 per diluted share, for the comparable
period of 2019.


Financial Results for the Nine Months Ended September 30, 2020


For the nine months ended September 30, 2020, Opiant recorded
approximately $19.7 million in revenue, compared to approximately $32.9
million during the corresponding period of 2019. For the nine months
ended September 30, 2020, we recognized approximately $19.1 million of revenue
from our license agreement with EBS for the sale of NARCAN®, compared to
approximately $30.4 million in the comparable period of 2019. The decrease in
revenue of approximately $11.3 million was primarily attributable to a milestone
payment of $13.5 million earned in the third quarter of 2019, as sales of
NARCAN® exceeded $200 million for 2019, offset by an increase in royalties as a
result of and increase in net sales of NARCAN® for the nine



--------------------------------------------------------------------------------

Exhibit 10.1
months ended September 30, 2020. Sales of NARCAN® for the nine months
ended September 30, 2020, were approximately $233.8 million, as reported by
EBS. 


General and administrative expenses for the nine months ended September 30,
2020, were approximately $8.1 million, compared to approximately $9.4 million in
the comparable period of 2019. The decrease of $1.3 million was primarily due to
a $1.5 million decrease in legal and professional fees, partially offset by a
$0.2 million increase in personnel and related expense including stock based
compensation for the nine months ended September 30, 2020 compared to the nine
months ended September 30, 2019.


Research and development expenses for the nine months ended September 30, 2020,
were approximately $4.8 million, compared to approximately $7.0 million in the
comparable period of 2019. The decrease of $2.2 million resulted from a decrease
in third party clinical trial and development expense of $2.5 million, partially
offset by an increase in personnel and related expense of $0.3 million.


Sales and marketing expenses for the nine months ended September 30, 2020, were
approximately $3.7 million, compared to $0.1 million during the same period
2019. For the nine months ended September 30, 2020 personnel and related expense
including stock based compensation was $0.9 million, and $2.8 million was
related to third party expenses for various pre-commercial activities including
market research and assessments, and strategic planning.


Royalty expenses were $4.3 million and $6.1 million during the nine months ended
September 30, 2020 and 2019, respectively. Royalty expense is for payments to
Net Profit Partners for the royalties received from the net sales of NARCAN®.


Net loss for the nine months ended September 30, 2020, was approximately $1.2
million, or a loss of $0.28 per basic and diluted share, compared to a net
income of approximately $10.6 million, or $2.64 per basic share and $1.98 per
diluted share, for the comparable period of 2019.


As of September 30, 2020, Opiant had cash and cash equivalents of $31.1 million,
compared to approximately $31 million at December 31, 2019. The current cash
balance does not include the full impact of the NIDA grant of approximately $7.4
million or the BARDA contract of approximately $4.6 million.




Conference Call Details:
Thursday, November 12th at 4:30 p.m. Eastern Time/1:30 p.m. Pacific Time
Toll Free:            877-407-0792
International:            201-689-8263
Conference ID:        13712206
Webcast:            http://ir.opiant.com/


About Opiant Pharmaceuticals, Inc.
Opiant Pharmaceuticals, Inc., the company that developed NARCAN® Nasal Spray, is
building a leading franchise of new medicines to combat addictions and drug
overdose.
For more information visit: www.opiant.com.





--------------------------------------------------------------------------------

Exhibit 10.1
Forward-Looking Statements
This press release contains forward-looking statements. These statements relate
to future events or our future financial performance and involve known and
unknown risks, uncertainties and other factors that may cause our or our
industry's actual results, levels of activity, performance or achievements to be
materially different from any future results, levels of activity, performance or
achievements expressed, implied or inferred by these forward-looking statements,
and among other things, our ability to maintain cash balances and successfully
commercialize or partner our product candidates currently under development. In
some cases, you can identify forward-looking statements by terminology such as
"may," "will," "should," "could," "would," "expects," "plans," "intends,"
"anticipates," "believes," "estimates," "predicts," "projects," "potential," or
"continue" or the negative of such terms and other same terminology. These
statements are only predictions based on our current expectations and
projections about future events. You should not place undue reliance on these
statements. Actual events or results may differ materially. In evaluating these
statements, you should specifically consider various factors. Additional factors
that could materially affect actual results can be found in our filed quarterly
reports on Form 10-Q and our annual report on Form 10-K for the year
ended December 31, 2019, filed with the Securities and Exchange
Commission on March 4, 2020, including under the caption titled "Risk Factors."
 These and other factors may cause our actual results to differ materially from
any forward-looking statement. We undertake no obligation to update any of the
forward-looking statements after the date of this press release to conform those
statements to reflect the occurrence of unanticipated events, except as required
by applicable law.


Investor Relations Contacts:


Ben Atkins
VP of Corporate Communications and Investor Relations
Batkins@opiant.com
(310) 598-5410


Dan Ferry
Managing Director
LifeSci Advisors, LLC
Daniel@lifesciadvisors.com
(617) 430-7576



--------------------------------------------------------------------------------

Exhibit 10.1
image_01a.jpg [image_01a.jpg]



--------------------------------------------------------------------------------

Exhibit 10.1
image_11a.jpg [image_11a.jpg]







